Citation Nr: 1021955	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-16 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a heart disorder, 
to include as secondary to a low back disorder and a 
psychiatric disorder.

5.  Entitlement to service connection for a bladder disorder, 
to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
declined to reopen the Veteran's previously denied claim of 
entitlement to service connection for a low back disorder.  
The October 2004 decision also declined to reopen claims of 
entitlement to service connection for hearing loss and 
tinnitus.  Those claims, however, had been remanded by the 
Board in December 1992, along with claims of entitlement to 
service connection for heart and bladder disorders, and no 
further action was taken on those claims subsequent to the 
Board remand.  Those claims, accordingly, have remained open 
and pending since the December 1992 remand.  Because no final 
decision was rendered on those claims, the claims are more 
appropriately characterized as styled above.

This matter was returned to the Board in April 2009, at which 
time it was remanded so that the Veteran could be scheduled 
for a Travel Board hearing.  The requested hearing took place 
in July 2009 over which the undersigned Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

As to the issue of service connection for a heart disorder, 
the Board notes that during the July 2009 Travel Board 
hearing, the Veteran suggested that his current disorder 
could be secondary to a low back disorder or to a psychiatric 
disorder.  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the scope of a claim includes any 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
the other information of record.  Clemons v. Shinseki, 23 
Vet. App. 1, (2009); Brokowski v. Shinseki, 23 Vet. App. 79 
(2009).  In light of the foregoing, the Veteran's claim for 
service connection has been recharacterized as service 
connection for a low back disorder, to include as secondary 
to low back disorder and a psychiatric disorder.  It is noted 
that the Veteran is not service-connected for a low back 
disorder or for a psychiatric disorder, but rather that the 
claims are currently pending before VA.

The Board notes that in its April 2009 Remand, the Board 
referenced a July 2004 correspondence, from the Veteran in 
which new claims of entitlement to service connection for 
allergic rhinitis, a respiratory disorder to include chronic 
bronchitis, and an acquired psychiatric disorder, each to 
include as secondary to his low back disability, were raised.  
The issues were referred to the RO for appropriate action.  
As it does not appear that further action was taken by the RO 
as to the issues, they are, once again, referred to the RO 
for appropriate action.

The issues of service connection for a low back disability, 
on the merits; bilateral hearing loss; tinnitus; a heart 
disorder, to include as secondary to a low back disorder and 
a psychiatric disorder; and a bladder disorder, to include as 
secondary to a low back disorder, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
low back disorder in a decision dated in November 1990.  This 
decision of the Board is final.

2.  Evidence submitted since the November 1990 Board decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a low 
back disorder.


CONCLUSION OF LAW

1.  The November 1990 Board decision that denied the 
Veteran's claim of service connection for a low back disorder 
is final.  38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1100 (2009).

2.  The additional evidence presented since the November 1990 
Board decision denying the Veteran's claim of service 
connection for a low back disorder is new and material, and 
the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 
 In addition, the notice requirements of the VCAA apply to 
all five elements of a service-connection claim, including: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

However, in the recent case Shinseki v. Sanders, 129 S. Ct. 
1696 (2009), the United States Supreme Court (Supreme Court) 
held that the blanket presumption of prejudicial error in all 
cases imposed an unreasonable evidentiary burden upon VA.  
Rather, the Supreme Court suggested that determinations 
concerning prejudicial error and harmless error should be 
made on a case-by-case basis.  Id.  As such, in conformance 
with the precedents set forth above, on appellate review the 
Board must consider, on a case-by-case basis, whether any 
potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in August 2004, January 2006, and August 
2007, the Veteran was notified of the evidence not of record 
that was necessary to substantiate his claims.  He was told 
what information that he needed to provide, and what 
information and evidence that VA would attempt to obtain.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
With respect to the Dingess requirements, the Veteran was 
also provided with the requisite notice in the foregoing 
correspondence.

Additionally, in this decision, the Board reopens the 
Veteran's low back disorder claim and remands it for further 
development.  Because the claim has been reopened, any 
deficiency regarding notice of the basis for a prior final 
denial of a claim, or what information or evidence is 
necessary to reopen a claim, is not prejudicial to the 
Veteran's claim.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant service, VA, 
and private medical treatment records have been obtained.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  The Veteran has been medically 
evaluated.  In sum, the Board finds that the duty to assist 
and duty to notify provisions of the VCAA have been fulfilled 
and no further action is necessary under the mandates of the 
VCAA. 

Reopening Service Connection for a Low Back Disorder

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2009).

The Court has held that in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of a (1) current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal "presumption" 
by showing that either disability manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
See 38 C.F.R. § 3.303(d) (2009); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

A Veteran may be entitled to service connection if a 
preexisting condition was aggravated during his service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service if there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

If a disorder was not noted on entering service, clear and 
unmistakable evidence of both a preexisting condition and a 
lack of in-service aggravation must be shown to overcome the 
presumption of soundness.  A lack of aggravation may be shown 
by establishing that there was no increase in disability 
during service or that any "increase in disability [was] due 
to the natural progress of the preexisting condition."  
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 
U.S.C.A. 1153.

Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Hunt v. Derwinski, 1 Vet. App. 
292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993).  
Accordingly, "a lasting worsening of the condition" -- that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required.  
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

The Veteran is seeking service connection for a low back 
disorder, which he asserts was aggravated during his basic 
training during his period of active service.  The claim was 
previously denied by the Board in November 1990, and a 
determination of the Board is final based on the evidence 
then of record.  38 U.S.C.A. § 7104 (West 2002).  However, if 
new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decision makers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
purpose of determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a decision of the RO dated in February 1971, the Veteran's 
claim of entitlement to service connection for a low back 
disorder was denied.  The Veteran did not appeal the 
decision, and thus, it became final.  This decision was 
confirmed and continued by the RO in May 1988, February 1989, 
July 1989, and July 1990.  As noted, in November 1990 the 
Board determined that the Veteran had not submitted new and 
material evidence with which to reopen the Veteran's 
previously denied claim.  At the time of the most recent 
final decisions, the medical evidence of record included the 
Veteran's service treatment records and post-service private 
medical treatment records.

A pre-service private medical record from G.C.B., Jr., M.D., 
dated in April 1968 shows that the Veteran was treated for a 
six year history of low back pain.  He gave no history of any 
specific injury to the low back, but described that weight 
lifting aggravated his back.  Physical examination revealed 
no objective evidence of impairment in the back.  X-rays 
revealed the possibility of defects in the pars 
interarticularis on either side of L3; and moderate thinning 
at the lumbosacral disc space.  Dr. B. opined that in all 
probability, changes noted at the lumbosacral joint would be 
progressive in nature, and that individuals with a narrowed 
lumbosacral disc space were more susceptible to recurrent 
episodes of acute lumbosacral strain injuries when performing 
heavy activities.

A pre-service draft board consultation sheet dated in March 
1969 shows that the Veteran was evaluated for chronic low 
back pain for fitness for military duty.  The Veteran had 
reported a six to seven year history of low back pain of 
unknown onset.  He denied ever injuring his back.  He 
indicated that he had no trouble performing his job, though 
he noted having been refused work in the past because of his 
back.  The impression was chronic low back syndrome.  It was 
indicated that he was physically fit.

The Veteran's induction report of medical examination dated 
in November 1969 shows that there was no evidence of a back 
disability.  A normal neurologic and spine examination was 
noted.  

Service treatment records dated in December 1969 show that 
the Veteran had reported continued chronic low back pain.  

A Medical Board Report dated in March 1970 shows that the 
Veteran had reported back trouble manifesting in pain with 
bending, moving, or lifting.  He indicated that at age 13 he 
had fallen off of a horse and sustained a back injury.  He 
also indicated that he was again injured in a motorcycle 
accident at age 17.  The April 1968 opinion of G.C.B., Jr., 
M.D., the March 1969 draft board orthopedic consultation,  
and the service treatment records were referenced.  Physical 
examination had revealed bilateral spondylolysis at L3 with 
marked sclerosis of the pars interarticulars.  The Medical 
Board concluded that the Veteran did not meet the minimum 
standards for enlistment or induction, and that he was unfit 
for further service by reason of a physical disability which 
was neither incurred in nor aggravated by a period of active 
service.  The Board recommended that the Veteran be 
discharged from service with the diagnosis of bilateral 
spondylolysis of L3 which existed prior to service without 
service aggravation.

Subsequent to service, a private medical record from G.C.B., 
Jr., M.D., dated in May 1970 shows that the Veteran had 
reported being inducted into the armed forces, and that 
because of the structural anomalies in his spine a medical 
discharge was granted shortly thereafter.  He added that his 
back symptoms had been essentially unchanged over the 
preceding two years, with intermittent backaches brought on 
by increased activity which would at times be severe.  Dr. B. 
opined that the Veteran had a congenital anomaly in his spine 
manifested by defects in the pars interarticularis 
bilaterally at the L3 level; no forward slippage of L3 on L4; 
and evidence of mild to moderate thinning of the lumbosacral 
disc space.  

A private medical record from G.C.B., Jr., M.D., dated in 
November 1973 shows that the Veteran had been a passenger in 
a motor vehicle accident.  The diagnosis was strain injury to 
the lower lumber spine which appeared to be subsiding with 
decreased activity and use of aspirin for discomfort.  X-rays 
did not reflect an increased narrowing of the lumbosacral 
disc space when compared with the 1968 film.

A private medical record from J.L.F., M.D., dated in 
September 1988 shows that clinical examination of the Veteran 
was within normal limits, with no neurological deficits 
present.  However, a magnetic resonance imaging (MRI) study 
performed in August 1988 had shown marked degenerative disc 
disease of the lumbar spine with dehydration and possible 
herniation at the L5-S1 level.  

A private medical record from D.W.D., M.D., dated in March 
1988 shows that the Veteran reported having fallen from a 
tree at age twelve, and that he had sustained a broken back 
resulting in paralysis for several months.  Physical 
examination revealed no muscle atrophy and full range of 
motion in all joints.  Dr. D. had concluded that the Veteran 
had chronic upper and low back pain, but that he retained 
excellent range of motion and suffered from no deformity or 
neurological deficit.

Private hospital treatment records from the Lallie King 
Hospital dated in March 1988 show that the Veteran was 
treated for reported low back pain, for which he was treated 
with pain medication.  X-rays revealed no evidence of 
spondylolysis or of spondylolisthesis and showed only a 
slight narrowing of the disc space with spur formation at L5-
S1.  The X-ray revealed only mild degenerative changes of the 
disc at L5-Sl.

A computed tomography (CT) scan of the Veteran's lumbar spine 
performed at Lallie King Regional Medical Center in May 1988 
had shown no abnormality of the upper spine.  Degenerative 
changes with vacuum phenomenon were found at L5-S1 but there 
was no disc herniation or bulge seen at that level. 

An MRI study from the Seventh Ward General Hospital dated in 
August 1988 revealed an abnormal study demonstrating disc 
dehydration and loss of normal signal from the L2 to 51 disc, 
most prominently at the L5-Sl disc narrowing.  Posterior 
annular disc bulge at multiple levels was found without 
definite or large posterior disc herniation.  The possibility 
of a tiny central subligamentous disc herniation could not be 
excluded particularly at L5-S1.  The diagnosis was limited by 
the loss of signal intensity caused by the disc dehydration.

A private medical record from T.P.P., M.D., dated in 
September 1988 shows that the Veteran reported recurring back 
pain since falling from a horse at the age of twelve or 
thirteen.  Physical examination revealed no objective 
evidence of a neurological deficit.  Dr. P. concluded there 
was no surgically treatable cause for his lower back pain.

A private medical record from the Gideon Chiropractic Clinic 
dated in April 1989 shows that the Veteran was said to have 
degenerative disc disease at L-5, secondary to bilateral 
sciatic paresthesia.  

The evidence of record also included a Notice of Decision - 
Denial and the associated Decision from the Social Security 
Administration, dated in January 1989, showing that the 
Veteran's claim for disability insurance benefits and 
supplemental security income had been denied.

In its November 1990 decision, the Board found that while the 
additional evidence of record showed that the Veteran 
currently had a significant back disability, it did not show 
any aggravation of the preexisting back disorder during 
service.

Subsequent to the November 1990 Board decision, the Veteran 
has submitted additional evidence relating to his low back 
disorder.  In November 1991, the Veteran submitted a Notice 
of Favorable Decision from the Social Security 
Administration, dated in July 1991, showing that the Veteran 
was found to be disabled as of August 31, 1988, and that he 
was entitled to disability insurance benefits and 
supplemental security income.

A private medical record from R.G.R., M.D., dated in November 
1990 shows that the Veteran was said to have severe 
degeneration of the lower three disc levels in the lumbar 
spine.  The diagnosis was lumbosacral syndrome with a 
probable ruptured lumbar disc. 

A private MRI study of the lumbosacral spine from D.D.C., 
dated in October 1992, shows severe lumbar disc disease with 
disc bulging at multiple levels.

A VA general medical examination report dated in February 
1993 shows that the Veteran was diagnosed with lumbar spine 
spondylosis.  No opinion as to the etiology of the disorder 
was provided.

A private MRI study of the lumbar spine from the Slidell 
Memorial Hospital and Medical Center dated in June 2001 shows 
that the Veteran was examined for chronic back pain, and 
neurogenic bladder and bowel dysfunction.  

A private medical record from N.L.R., M.D., dated in August 
2001, shows that the Veteran was seen for reported neck and 
low back pain.  He provided a history of being thrown from a 
horse at age 12, and that he had not sought treatment 
following this injury, but that he had been plagued with 
intermittent lumbar pain thereafter.  He also reported being 
in a motor vehicle accident in March 2001 in which his low 
back disorder was aggravated.  The diagnosis, in pertinent 
part, was severe lumbar spondylosis with bone changes in the 
L2/3, L3/4, and L4/5 vertebral bodies by MRI.  There was MRI 
evidence of ankylosis of the L5/S1 disc, with possible 
ankylosing spondylitis.  

A private medical record from R.G.R., M.D., dated in August 
2003, shows that the Veteran's inservice history was 
referenced.  Dr. R. indicated that the undated Medical Board 
Report had clearly acknowledged that an error had been made 
in inducting the Veteran into service four months earlier.  
It was asserted that the Veteran had been declared unfit for 
duty and arbitrarily stipulated that there had been no 
aggravation imposed by service as of that date.  Dr. R. added 
that since service, the Veteran had experienced a plethora of 
back disability related complaints which had restricted his 
function in society.  Dr. R. concluded that the rigorous 
training experience in service resulted in a probability that 
this training may have aggravated the back condition which he 
had when erroneously inducted into service.

A private medical record from B.J.B., M.D., dated in October 
2005, shows that the Veteran reported continued back pain 
following a May 2005 motor vehicle accident.  The Veteran 
reported having first injured his back in 1969 or 1970 while 
in service, at which time he had been medically discharged 
because of his back.  He added that he had continued low back 
pain since then.  He also provided a history of hurting his 
back in motor vehicle accidents in 1973, 1978, 2001, and 
2005.  Dr. B. noted that the Veteran's symptoms were 
significant worse following the 2005 accident.

A private hospital treatment record from the Tulane 
University Hospital and Clinic dated in June 2006 shows that 
the Veteran was treated for cervical and lumbar spondylosis 
and back pain following the May 2005 motor vehicle accident.  
The diagnosis was extensive degeneration of the cervical and 
lumbar spine, cervical and lumbar spondylosis, severe lumbar 
spinal stenosis, degenerative disc disease at L2/3, L3/4, and 
L4/5, and central canal stenosis.

During the Veteran's July 2009 hearing, he asserted that 
while he had a preexisting low back disorder prior to his 
induction into service, his disorder had increased during his 
period of active service.  The Veteran also referred to the 
August 2003 private medical record from R.G.R., M.D., in 
which it was concluded that the rigorous training experience 
in service resulted in a probability that this training may 
have aggravated the back condition which he had when 
erroneously inducted into service.

In light of the foregoing, the Board finds that new and 
material evidence has been received to reopen the claim of 
entitlement to service connection for a low back disorder.  
The above evidence bears directly and substantially upon the 
specific matter under consideration, is neither cumulative 
nor redundant, and by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
Veteran's claim of service connection for a low back 
disorder.  The additional medical evidence of record since 
the November 1990 Board decision suggests a preexisting back 
disorder and the possibility that such disorder was 
aggravated during his period of active service.  The evidence 
also demonstrated continued post-service symptoms associated 
with a low back disorder.  As such, the Board finds that the 
claim is reopened.


ORDER

New and material evidence having been presented, the claim of 
service connection for a low back disorder is reopened, and 
to this extent only the appeal is granted.


REMAND

In reopening the Veteran's claim for service connection for a 
low back disorder, the Board reiterates that the Veteran had 
a preexisting low back disorder prior to his induction into 
service.  The service treatment records reveal that he was 
given a medical discharge as a result of symptoms associated 
with his low back disorder.  The August 2003 private medical 
record from R.G.R., M.D., suggests that rigorous training 
experience in service may have aggravated the preexisting low 
back disorder.  While the Veteran was examined by VA in 
February 1993 at which time he was diagnosed with lumbar 
spine spondylosis, no opinion as to the etiology of the 
disorder was provided.

As noted above, a Veteran is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that the disability 
existed prior to service and was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 
VAOPGCPREC 3- 2003.  A preexisting disease will be considered 
to have been aggravated by active service where there is an 
increase in disability during service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  The General Counsel concluded that 38 
U.S.C.A. § 1111 requires VA to bear the burden of showing the 
absence of aggravation in order to rebut the presumption of 
sound condition.  See also Cotant v. Principi, 7 Vet. App. 
116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

The Board notes that before Wagner and VAOPGCPREC 3-03, VA 
had the burden to rebut the presumption of soundness by clear 
and unmistakable evidence that the Veteran's disability 
preexisted service.  If VA met this burden, however, it then 
had the burden to rebut the presumption by a preponderance of 
the evidence (a lower standard) that the preexisting disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the preexisting disorder 
was not aggravated during service (a higher standard).

In light of the foregoing, the Board finds that additional 
development is warranted in this case.  Specifically, the 
medical evidence is unclear as to whether the Veteran's 
preexisting low back disorder was aggravated during his 
period of active service.  This additional development is 
necessary as his service treatment records reflect a report 
of increased symptomatology and the treatment records 
following separation show a suggestion that rigorous training 
experience in service may have aggravated the preexisting low 
back disorder.  The records, however, also show a history of 
a motorcycle accident at age 17 and of motor vehicle 
accidents in 1973, 1978, 2001, and 2005.  Moreover, there is 
no medical opinion of record as to whether the preexisting 
low back disorder was aggravated beyond the natural 
progression of the disorder during his period of active 
service.  In this regard, the Board notes that assistance by 
VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his current low back disorder to determine whether his 
condition was aggravated by or is otherwise related to his 
period of active service.

As to the issues of service connection for bilateral hearing 
loss and tinnitus,  during his July 2009 hearing, the Veteran 
described that he did not have any problems with hearing loss 
or ringing in the ears prior to his entrance into service.  
He indicated that during service, he experienced acoustic 
trauma when a bazooka was fired in close proximity to his 
ear.  He added that he would have gone to sick bay following 
the incident, but that he had been threatened with murder if 
he had gone.  He added that he had experienced related 
symptoms ever since.

The Veteran's service treatment records reveals no evidence 
of reported bilateral hearing loss or tinnitus, to include 
the incident described during his July 2009 hearing.  His 
induction report of medical examination dated in November 
1969 shows that evaluation of the ears was within normal 
limits, and that there was no perforation of the ear drums.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-5
-
10
LEFT
0
-10
0
-
20

Subsequent to service, a private hospital treatment record 
from Charity Hospital of Louisiana dated in June 1988 shows 
that the Veteran reported a history of steelworking, firearm 
exposure, and playing rock and roll music for years.  He 
described tinnitus for years.  Physical examination of the 
ears revealed tympanic membranes were within normal limits.  
The impression was noise induced hearing loss, bilaterally.

An undated private medical record from D.W.D., M.D., received 
by the RO in September 1990, shows that the Veteran was given 
an impression of hearing loss, not otherwise specified, with 
minimal tinnitus. 

A VA examination report dated in January 1991 shows that the 
Veteran reported tinnitus.  He described a history of a 
bazooka exploding near his ears in service.  He indicated 
that since then, he had difficulty hearing and a loud noise 
in his ears.  The impression was high frequency hearing loss 
and tinnitus.

A VA audio examination report dated in January 1993 shows 
that the Veteran reported that during basic training, he had 
accidentally been so close to a bazooka firing that it singed 
his hair and caused a temporary hearing loss, in addition to 
tinnitus.  He also reported being close to several dynamite 
blasts which were simulating artillery fire during training.  
He reported no further significant noise exposure.  
Audiological evaluation revealed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
55
55
LEFT
5
5
30
55
55

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 92 percent in the left ear.  
He also described the tinnitus as being constant, long 
standing, high pitched, and ringing in nature.  The diagnosis 
was mild sensorineural hearing loss, bilaterally, and speech 
recognition within normal limits for the right ear and 
slightly reduced for the left.

The record thus indicates that the Veteran allegedly had 
noise exposure both in service, presumably from the reported 
bazooka fire, and for years following his service, from 
steelworking, firearm exposure, and playing rock and roll 
music in a band.  While the VA audio examination in January 
1993 shows that he had tinnitus and a bilateral hearing loss 
disability within the meaning of 38 C.F.R. § 3.385 (2009), 
the examiner did not address whether either disability was 
etiologically related to his period of active service.  In 
light of the evidence, a VA examination should be provided to 
determine whether the Veteran's bilateral hearing loss and/or 
tinnitus are due to his in-service noise exposure or his 
post-service noise exposure.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  When 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

As to the issue of service connection for a heart disorder, 
during his July 2009 hearing, the Veteran indicated that he 
first realized he had a problem with his heart in his late 
20's and early 30's.  He described having his first heart 
attack at age 36 while jogging.  He also asserted that his 
heart disorder was the result of medication that he took for 
his back disorder and also secondary to mental stress.  

A review of the Veteran's service treatment records reveals 
no evidence of a reported heart disorder during his period of 
active service.

Subsequent to service, a private electrocardiogram from the 
Lallie King Regional Medical Center dated in February 1989 
shows normal sinus rhythm and possible inferior infarct, age 
undetermined.  A private radiology report from D.H.P., M.D., 
dated in February 1991, shows that the Veteran was given an 
impression of borderline heart, otherwise negative.  A VA 
general medical examination report dated in February 1993 
shows that the Veteran's cardiovascular system was negative.  
Blood pressure was 136/82 and pulse was 74.

A private medical record from the Lallie King Regional 
Medical Center dated in February 1998 shows an impression of 
subtle evidence of reversible ischemia in the inferoapical, 
anterior, and posterior regions of the left ventricular 
myocardium.  A private medical record from N.L.R., M.D., 
dated in August 2001, shows that the Veteran was said to have 
suffered a heart attack in 1996.  He was said to be taking 
medication for angina.  A VA outpatient treatment record 
dated in January 2004 shows that the Veteran was said to have 
a regular heart rate and rhythm, with normal S1 and S2, and 
no murmur.  The diagnosis, in pertinent part, was 
questionable history of heart failure.  As the issue of 
service connection for a low back disorder is being remanded 
as set forth above, and as the issue of service connection 
for a psychiatric disorder has been referred to the RO for 
adjudication, and as the outcome of those issues could impact 
the claim for service connection for a heart disorder on a 
secondary basis, the Board finds that this issue be held in 
abeyance pending the outcome of the foregoing issues.  The 
need for obtaining an additional medical opinion as to the 
etiology of the asserted heart disorder is left to the 
discretion of the RO/AMC pending the resolution of the issues 
of service connection for a low back disorder and for a 
psychiatric disorder.

As to the issue of service connection for a bladder disorder, 
to include as secondary to a low back disorder, the Board 
notes that a private hospital treatment record dated in May 
1990 from the Lallie King Hospital shows that the Veteran was 
said to have a history of neurogenic bladder secondary to 
degenerative disc disease and spondylosis.  As the issue of 
service connection for a low back disorder is being remanded 
as set forth above, and as the outcome of that issue could 
impact the claim for service connection for a bladder 
disorder, the Board finds that this issue be held in abeyance 
pending the outcome of the foregoing issue.  The need for 
obtaining an additional medical opinion as to the etiology of 
the asserted bladder disorder is left to the discretion of 
the RO/AMC pending the resolution of the issue of service 
connection for a low back disorder.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
currently diagnosed low back disorder.  
The Veteran's claims file, to include a 
copy of this Remand, should be made 
available to the examiner for review. All 
necessary studies and tests must be 
conducted.

The examiner is then requested to:

(a) Assess any currently diagnosed low 
back disorder;

(b) Opine whether any preexisting low back 
disorder increased in severity during his 
period of active service (permanently 
worsened beyond the natural progression of 
the disease if applicable);

(c) Opine whether it is at least as likely 
as not (50 percent likelihood or greater) 
that any current low back disorder was 
otherwise caused or aggravated by the 
Veteran's period of active service.

In rendering these opinions, the examiner 
is asked to discuss the August 2003 
private medical record from R.G.R., M.D., 
suggesting that rigorous training 
experience in service may have aggravated 
the preexisting low back disorder, as well 
as, the Veteran's statements that his 
preexisting low back disorder was 
aggravated during service and of a 
continuity of symptomatology.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.

2.  The RO/AMC shall arrange for the 
Veteran to be scheduled for a VA audiology 
examination so as to ascertain the nature 
and etiology of his asserted bilateral 
hearing loss and tinnitus.  The entire 
claims file must be made available to the 
examiner, and the examination report 
should include discussion of his 
documented medical history and assertions.

All pertinent symptomatology and findings 
must be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished. 
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.

The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether any 
current hearing loss or tinnitus is 
related to the Veteran's period of active 
service, or to any incident therein, to 
include as due to noise exposure.  The 
examiner must specifically address the 
question of whether any degree of hearing 
loss or tinnitus began as a result of any 
inservice noise exposure.  The examiner 
must also specifically address the post-
service history of steelworking, firearm 
exposure, and playing rock and roll music 
in a band, as each relates to a possible 
etiology of any current bilateral hearing 
loss or tinnitus found on examination.  In 
doing so, the examiner must acknowledge 
the competent reports of the Veteran as to 
the inservice manifestations and 
continuity of symptoms since service.

The basis for all conclusions reached are 
to be explained by citing to medical 
records, to specifically include service 
medical records, and other evidence of 
record. Any opinions expressed by the 
examiner must be accompanied by a complete 
rationale.

3.  Following the completion of the 
foregoing development and the resolution 
of the issue of service connection for a 
low back disorder and adjudication of the 
issue of service connection for a 
psychiatric disorder, the RO/AMC shall 
determine whether there is a need for 
further examination of the Veteran as to 
the issues service connection for a heart 
disorder and a bladder disorder.  If so, 
it should be undertaken prior to further 
claim adjudication.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


